DETAILED ACTION
“Thickness Planer”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, while the preamble of the claim discloses “a thickness planer,” the body of the claim fails to breathe life into this limitation; no structure for planning a workpiece is positively recited in the claim. As such, the scope of the claim is rendered indefinite. It is unclear what constitutes a “planer” - is this any type of cutting tool? Examiner notes that none of the dependent claims remedy this issue. 
Regarding claim 1, the recitation “a motor” in line 4 renders the metes and bounds of the claim indefinite. Examiner notes that “a motor” has already been defined in line 1 of the claim; is the motor defined in line 4 the same motor previously set forth?
Regarding claims 4 and 15 the recitation “configured to circulate part of air flowing through the air flow passage” renders the metes and bounds of the claims indefinite. It is unclear what constitutes “part of air flowing through the air flow passage;” is this “part of air” a portion of the “flow of air” that travels through the second branch air flow passage? Is this a component of the air?
Regarding claim 5, the recitation “the motor has a stator and a rotor” is redundant - this limitation has already been set forth in parent claim 3; the recitations “a stator” and “a rotor” thus bring about antecedent basis issues. Additionally, it is unclear what limitation the recitation “the second branch air flow passage is connected to the main air flow passage on the upstream side of a downstream end of the stator” imparts upon the claim; what is “an upstream side of a downstream end of the stator”? How does this limitation relate to the limitation in parent claim 4 wherein “the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor”? For examination purposes, this claim 5 limitation will be interpreted as “an upstream end of the second branch air flow passage is disposed at a downstream end of the stator.” 
Claim 8, recites the limitation “a jetting port” in line 9; “a jetting port” has already been defined in parent claim 2. It is unclear if the jetting port of claim 8 is the same jetting port previously defined, or an additional jetting port. (Examiner notes that the recitation “the first outlet port is configured to also serve as a jetting port for jetting air toward shavings generated when the workpiece is planed” is redundant, as this recitation is entirely set forth in parent claim 2).
Regarding claim 16, the recitation “the second branch air flow passage is connected to the main air flow passage on the upstream side of a downstream end of the stator” renders the metes and bounds of the claim indefinite. It is unclear what limitation this recitation imparts upon the claim; what is “an upstream side of a downstream end of the stator”? How does this limitation relate to the limitation in parent claim 15 wherein “the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor”? For examination purposes, this claim 16 limitation will be interpreted as “an upstream end of the second branch air flow passage is disposed at a downstream end of the stator.”
Claims 2-3, 6-7, 9-14, and 17-20 are rejected for depending upon a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumakura et al (US 2015/0183125 A1; hereafter “Kumakura”).
Regarding Claim 1:
Kumakura discloses a thickness planer (fig. 1) configured to plane a workpiece by a driving force of a motor (¶003), the thickness planer (1) comprising:
a housing (2);
a motor (6) housed in the housing (2);
a controller (5) having a control board configured to control driving of the motor (6; ¶0035), 
at least one intake port (21a/24b) provided in the housing (2), 
at least one outlet port (9a) provided in the housing (2; ¶0028),
an air flow passage (A/B) that is provided within the housing and configured such that air taken in from the at least one intake port (21a/24b) flows therethrough toward the at least one outlet (9a) port via the motor (6, fig. 3; ¶0028); and
a fan (7) that is configured to generate flow of air (A/B) from the at least one intake (21a/24b) port to the at least one outlet port (9a) through the air flow passage (¶0024 & ¶0028), 	
wherein: a particular region (5A/5B) of the controller (5) is arranged on the air flow passage (A/B; ¶0035 & ¶0058).
Regarding Claim 2:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches wherein the at least one outlet port (9a) includes a first outlet port (9a) that is configured to also serve as a jetting port for jetting air toward shavings generated when the workpiece is planed (¶0028).
Regarding Claim 19:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches that the control board has a transistor (5B) configured to switch a current flowing to the motor (6; ¶0052), and the particular region includes a region in which the transistor (5B) is disposed (¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5).
Regarding Claim 20:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches that the thickness planer comprises:
a battery pack mounting unit (25G, fig. 4) to which a battery pack (4) for supplying power to the motor (6) is attachable (¶0049), wherein:
the control board (of control unit (5)) is configured to convert power supplied from the battery pack (4) into suitable power for driving of the motor (6) and supply the converted power to the motor (6; ¶50-51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (US 2015/0183125 A1) - as applied to claims 1 and 2, above - in further view of Naito et al (CN 103659459 A; hereafter “Naito”; reference is made to the machine translation provided with this office action).	
Regarding Claim 3:
Kumakura discloses the thickness planer as defined in claim 2.
Kumakura further teaches that the motor (6) is an electric motor (¶019, ln. 5) and in one embodiment this electric motor is a brushless motor (¶0079, ln. 4-7), wherein the motor has a stator and a rotor (brushless motors are well-known and comprise a stator and a rotor). Additionally, Examiner notes that in figure 2, the motor (6) appears to comprise a stator and a rotor between which air flow passage (B) travels.
Kumakura does not specify wherein the air flow passage is configured to include a gap between the stator and the rotor.
Naito discloses a similar cutting tool (11B, fig. 15) comprising: a saw blade (14B) and a fan (27B) driven by an electric motor (21B); wherein the motor (21B) comprises a stator (22B) and a rotor (23B); the fan (27B) generates air flow (W) through intake ports (47B) such that the air flow (W) passage includes a gap between the stator (22B) and the rotor (23B; see fig. 15; ¶0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the thickness planer of Kumakura wherein the motor has a stator and a rotor, and the air flow passage includes a gap between the stator and the rotor. One of ordinary skill in the art would have been motivated to construct the apparatus of Kumakura in this manner - using a known brushless electric motor, and allowing air flow to travel between the stator and rotor - in order to facilitate efficient cooling of the electric motor and branching to cool other components, as taught by Naito (¶0068). 
Regarding Claim 8:
Kumakura in view of Naito discloses the thickness planer of claim 3.
Kumakura further teaches that two intake ports (21a/24b) form two air flow passages (A and B) that merge at a branch part downstream of the motor (6), forming a single air stream (C) that flows toward the first outlet port (9a; fig. 3; ¶0060, ln. 6-10); the first outlet port (9a) serves as a jetting port for jetting air toward shavings generated when the workpiece is planed (¶0028); the second air flow passage (A) is configured such that air taken in from the second intake port (21a) flows therethrough and the particular region (5B) of the control board is arranged on the second air flow passage (A; ¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5)).
Kumakura does not specify wherein: the at least one outlet port includes a first outlet port and a second outlet port, the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction, when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage, the first branch air flow passage is configured to communicate with the first outlet port, the first outlet port is configured to also serve as a jetting port for jetting air toward shavings generated when the workpiece is planed, the second branch air flow passage is configured to communicate with the second outlet port, and the particular region is arranged on the second branch air flow passage.
Naito discloses a cutting apparatus (11B; fig. 15) that comprises similar components to those of Kumakura, arranged in a different way. The apparatus (11B) comprises: an electric motor (21B) that drives a cutting tool (14B); a fan (27B), driven by the motor; and a controller (56B) configured to control driving of the motor (21B). An air flow passage is defined through the cutting apparatus (11B), air drawn in by fan 27(B) travels through the air flow passage to cool the motor (21B) and the controller (56B).
In the apparatus of Naito, air flow (W) enters a main air flow passage (motor box: 19B) through intake ports (47B); at a downstream end of the motor (21B) a branch part (defined by fan (27)) is defined; a first branch air flow passage (the passage pointing “down” in fig. 15) leaves the motor box (19B) and travels to a first outlet at the saw blade cover (15B), while a second branch air flow passage travels through connecting hole (481B) to controller chamber (48), and out of a second outlet (482B); the controller (56B) is arranged on the second branch air flow passage (¶0070).
Examiner notes that both Kumakura and Naito teach that the motor and controller are housed in distinct sections of the apparatus housing, such that one “branch” of air flow cools the motor and another “branch” of air flow cools the controller (including the particular region). Kumakura teaches that air flows through two sets of intake ports (cooling the motor and the controller) and the two flow paths merge at a branch part downstream of the motor to exit the housing through a single outlet (for jetting chips); in contrast, Naito teaches that - rather than two distinct sets of intake ports - air flows through one set of intake ports, through the chamber housing the motor, and then branches towards two outlet ports (one branch path cools the controller, while the other flows to the blade cover - the latter path corresponds to Kumakura’s chip-jetting path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the components of Kumakura into a configuration such as Naito’s wherein: the at least one outlet port includes a first outlet port and a second outlet port; the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction, when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage, the first branch air flow passage is configured to communicate with the first outlet port, and the second branch air flow passage is configured to communicate with the second outlet port. One of ordinary skill in the art would have been motivated to arrange the components of Kumakura in this alternate - known - configuration through the course of routine engineering experimentation and practice after reviewing the disclosure of Kumakura and Naito. Modifying Kumakura in this manner results in an apparatus with additional outlet ports which are not susceptible to clogging due to accumulation of chips formed during the planning process, and thus improves the air flow of the system and cooling of the motor/controller. 
Regarding Claim 9:
Kumakura in view of Naito discloses the thickness planer of claim 8.
Kumakura further teaches that the control board has a transistor (5B) configured to switch a current flowing to the motor (6; ¶0052), and the particular region includes a region in which the transistor (5B) is disposed (¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5).
Regarding Claim 10:
Kumakura in view of Naito discloses the thickness planer of claim 9.
Kumakura further teaches that the thickness planer comprises:
a battery pack mounting unit (25G, fig. 4) to which a battery pack (4) for supplying power to the motor (6) is attachable (¶0049), wherein:
the control board (of control unit (5)) is configured to convert power supplied from the battery pack (4) into suitable power for driving of the motor (6) and supply the converted power to the motor (6; ¶50-51).
Regarding Claim 11:
Kumakura in view of Naito discloses the thickness planer of claim 3.
Kumakura further teaches that the thickness planer comprises:
the at least one intake port includes a first intake port (21a; fig. 2) and a second intake port (24b; fig. 3), the air flow passage (A/B) includes: a first air flow passage (B) which is configured such that air taken in from the first intake port (24b) flows therethrough; a second air flow passage (A) which is configured such that air taken in from the second intake port (21a) flows therethrough; and a merged air flow passage to which the first air flow passage (B) and the second air flow passage (A) merge such that the air taken in from the first intake port (21a) and the air taken in from the second intake port (24b) flow therethrough toward the at least one outlet port (9a; fig. 3; ¶0060, ln. 6-10), and the particular region (5B) is arranged on the second air flow passage (A; ¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5)).
Kumakura further teaches that the motor (6) is an electric motor (¶019, ln. 5) and in one embodiment this electric motor is a brushless motor (¶0079, ln. 4-7), wherein the motor has a stator and a rotor (brushless motors are well-known and comprise a stator and a rotor). Additionally, Examiner notes that in figure 2, the motor (6) appears to comprise a stator and a rotor between which air flow passage (B) travels.
Kumakura does not specify wherein the first air flow passage is configured to include a gap between the stator and the rotor. 
Naito discloses a similar cutting tool (11B, fig. 15) comprising: a saw blade (14B) and a fan (27B) driven by an electric motor (21B); wherein the motor (21B) comprises a stator (22B) and a rotor (23B); the fan (27B) generates air flow (W) through intake ports (47B) such that the air flow (W) passage includes a gap between the stator (22B) and the rotor (23B; see fig. 15; ¶0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the thickness planer of Kumakura wherein the motor has a stator and a rotor, and the air flow passage includes a gap between the stator and the rotor. One of ordinary skill in the art would have been motivated to construct the apparatus of Kumakura in this manner - using a known brushless electric motor, and allowing air flow to travel between the stator and rotor - in order to facilitate efficient cooling of the electric motor and branching to cool other components, as taught by Naito (¶0068). 
Regarding Claim 12:
Kumakura in view of Naito discloses the thickness planer of claim 11.
Kumakura further teaches that the control board has a transistor (5B) configured to switch a current flowing to the motor (6; ¶0052), and the particular region includes a region in which the transistor (5B) is disposed (¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5).
Regarding Claim 13:
Kumakura in view of Naito discloses the thickness planer of claim 12.
Kumakura further teaches that the thickness planer comprises:
a battery pack mounting unit (25G, fig. 4) to which a battery pack (4) for supplying power to the motor (6) is attachable (¶0049), wherein:
the control board (of control unit (5)) is configured to convert power supplied from the battery pack (4) into suitable power for driving of the motor (6) and supply the converted power to the motor (6; ¶50-51).
Regarding Claim 14:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches that the motor (6) is an electric motor (¶019, ln. 5) and in one embodiment this electric motor is a brushless motor (¶0079, ln. 4-7), wherein the motor has a stator and a rotor (brushless motors are well-known and comprise a stator and a rotor). Additionally, Examiner notes that in figure 2, the motor (6) appears to comprise a stator and a rotor between which air flow passage (B) travels.
Kumakura does not specify wherein the air flow passage is configured to include a gap between the stator and the rotor.
Naito discloses a similar cutting tool (11B, fig. 15) comprising: a saw blade (14B) and a fan (27B) driven by an electric motor (21B); wherein the motor (21B) comprises a stator (22B) and a rotor (23B); the fan (27B) generates air flow (W) through intake ports (47B) such that the air flow (W) passage includes a gap between the stator (22B) and the rotor (23B; see fig. 15; ¶0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the thickness planer of Kumakura wherein the motor has a stator and a rotor, and the air flow passage includes a gap between the stator and the rotor. One of ordinary skill in the art would have been motivated to construct the apparatus of Kumakura in this manner - using a known brushless electric motor, and allowing air flow to travel between the stator and rotor - in order to facilitate efficient cooling of the electric motor and branching to cool other components, as taught by Naito (¶0068). 
Regarding Claim 17:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches that two intake ports (21a/24b) form two air flow passages (A and B) that merge at a branch part downstream of the motor (6), forming a single air stream (C) that flows toward the first outlet port (9a; fig. 3; ¶0060, ln. 6-10); the first outlet port (9a) serves as a jetting port for jetting air toward shavings generated when the workpiece is planed (¶0028); the second air flow passage (A) is configured such that air taken in from the second intake port (21a) flows therethrough and the particular region (5B) of the control board is arranged on the second air flow passage (A; ¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5)).
Kumakura does not specify wherein: the at least one outlet port includes a first outlet port and a second outlet port, the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction, when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage, the first branch air flow passage is configured to communicate with the first outlet port, the first outlet port is configured to also serve as a jetting port for jetting air toward shavings generated when the workpiece is planed, the second branch air flow passage is configured to communicate with the second outlet port, and the particular region is arranged on the second branch air flow passage.
Naito discloses a cutting apparatus (11B; fig. 15) that comprises similar components to those of Kumakura, arranged in a different way. The apparatus (11B) comprises: an electric motor (21B) that drives a cutting tool (14B); a fan (27B), driven by the motor; and a controller (56B) configured to control driving of the motor (21B). An air flow passage is defined through the cutting apparatus (11B), air drawn in by fan 27(B) travels through the air flow passage to cool the motor (21B) and the controller (56B).
In the apparatus of Naito, air flow (W) enters a main air flow passage (motor box: 19B) through intake ports (47B); at a downstream end of the motor (21B) a branch part (defined by fan (27)) is defined; a first branch air flow passage (the passage pointing “down” in fig. 15) leaves the motor box (19B) and travels to a first outlet at the saw blade cover (15B), while a second branch air flow passage travels through connecting hole (481B) to controller chamber (48), and out of a second outlet (482B); the controller (56B) is arranged on the second branch air flow passage (¶0070).
Examiner notes that both Kumakura and Naito teach that the motor and controller are housed in distinct sections of the apparatus housing, such that one “branch” of air flow cools the motor and another “branch” of air flow cools the controller (including the particular region). Kumakura teaches that air flows through two sets of intake ports (cooling the motor and the controller) and the two flow paths merge at a branch part downstream of the motor to exit the housing through a single outlet (for jetting chips); in contrast, Naito teaches that - rather than two distinct sets of intake ports - air flows through one set of intake ports, through the chamber housing the motor, and then branches towards two outlet ports (one branch path cools the controller, while the other flows to the blade cover - the latter path corresponds to Kumakura’s chip-jetting path). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the components of Kumakura into a configuration such as Naito’s wherein: the at least one outlet port includes a first outlet port and a second outlet port; the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction, when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage, the first branch air flow passage is configured to communicate with the first outlet port, and the second branch air flow passage is configured to communicate with the second outlet port. One of ordinary skill in the art would have been motivated to arrange the components of Kumakura in this alternate - known - configuration through the course of routine engineering experimentation and practice after reviewing the disclosure of Kumakura and Naito: Modifying Kumakura in this manner results in an apparatus with  additional outlet port, which are not susceptible to clogging due to accumulation of chips formed during the planning process, and thus improves the air flow of the system and cooling of the motor/controller.
Regarding Claim 18:
Kumakura discloses the thickness planer as defined in claim 1.
Kumakura further teaches that the thickness planer comprises:
the at least one intake port includes a first intake port (21a; fig. 2) and a second intake port (24b; fig. 3), the air flow passage (A/B) includes: a first air flow passage (B) which is configured such that air taken in from the first intake port (24b) flows therethrough; a second air flow passage (A) which is configured such that air taken in from the second intake port (21a) flows therethrough; and a merged air flow passage to which the first air flow passage (B) and the second air flow passage (A) merge such that the air taken in from the first intake port (21a) and the air taken in from the second intake port (24b) flow therethrough toward the at least one outlet port (9a; fig. 3; ¶0060, ln. 6-10), and the particular region (5B) is arranged on the second air flow passage (A; ¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5)).
Kumakura further teaches that the motor (6) is an electric motor (¶019, ln. 5) and in one embodiment this electric motor is a brushless motor (¶0079, ln. 4-7), wherein the motor has a stator and a rotor (brushless motors are well-known and comprise a stator and a rotor). Additionally, Examiner notes that in figure 2, the motor (6) appears to comprise a stator and a rotor between which air flow passage (B) travels.
Kumakura does not specify wherein the first air flow passage is configured to include a gap between the stator and the rotor.
Naito discloses a similar cutting tool (11B, fig. 15) comprising: a saw blade (14B) and a fan (27B) driven by an electric motor (21B); wherein the motor (21B) comprises a stator (22B) and a rotor (23B); the fan (27B) generates air flow (W) through intake ports (47B) such that the air flow (W) passage includes a gap between the stator (22B) and the rotor (23B; see fig. 15; ¶0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the thickness planer of Kumakura wherein the motor has a stator and a rotor, and the air flow passage includes a gap between the stator and the rotor. One of ordinary skill in the art would have been motivated to construct the apparatus of Kumakura in this manner - using a known brushless electric motor, and allowing air flow to travel between the stator and rotor - in order to facilitate efficient cooling of the electric motor and branching to cool other components, as taught by Naito (¶0068). 

Allowable Subject Matter
Claims 4-7 and 15-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Dependent claims 4 and 15 set forth the following limitations regarding the air flow passage:
the air flow passage has a branch part for branching the air flow passage into a plurality of branch flow passages, on a downstream side of the motor in an air flowing direction, when a portion of the air flow passage on an upstream side of the branch part is defined as a main air flow passage, and the plurality of branch flow passages on a downstream side of the branch part include a first branch air flow passage and a second branch air flow passage
the first branch air flow passage is configured to communicate with the at least one outlet port
the second branch air flow passage is connected to the main air flow passage on the upstream side of the branch part and configured to circulate part of air flowing through the air flow passage
the particular region is arranged on the second branch air flow passage.
The closest prior art of record has been identified as Kumakura (US 2015/0183125 A1) and Naito (CN 103659459 A) - as applied to claims 1-3, 8-14, and 17-20, above. 
in the apparatus of Kamakura: two intake ports (21a/24b) form two air flow passages (A and B) that merge at a branch part downstream of the motor (6), forming a single air stream (C) that flows toward the first outlet port (9a; fig. 3; ¶0060, ln. 6-10); the first outlet port (9a) serves as a jetting port for jetting air toward shavings generated when the workpiece is planed (¶0028); the second air flow passage (A) is configured such that air taken in from the second intake port (21a) flows therethrough and the particular region (5B) of the control board is arranged on the second air flow passage (A; ¶0035: the field effect transistors are surface-mounted on the control board - ¶0058: air flows through the control portion cooling passage (A) cooling the control unit (5)).
In the apparatus of Naito: air flow (W) enters a main air flow passage (motor box: 19B) through intake ports (47B); at a downstream end of the motor (21B) a branch part (defined by fan (27)) is defined; a first branch air flow passage (the passage pointing “down” in fig. 15) leaves the motor box (19B) and travels to a first outlet at the saw blade cover (15B), while a second branch air flow passage travels through connecting hole (481B) to controller chamber (48), and out of a second outlet (482B); the controller (56B) is arranged on the second branch air flow passage (¶0070).
These references teach that it is known to guide an air stream within a planer housing through a motor compartment and a controller compartment, and that air flow may come from a plurality of intake ports (along a first and second path, upstream of a branch part) to a single outlet; or through a single set of intake ports (along a main path that branches into two paths downstream of the motor) to a plurality of outlet ports - one through the controller chamber and one out of the housing to jet chips away from the apparatus. 
Neither Kumakura not Naito teach or suggest the limitations set forth in claims 4 and 15 as best understood, including the incorporation of a second air flow passage that extends from the branch part to the main air flow passage on the upstream side of the branch part; wherein the second branch air flow passage is configured to circulate part of air flowing through the air flow passage; and wherein the particular region (of the controller) is arranged on the second branch air flow passage. 
The instant disclosure sets forth criticality for this arrangement of components in paragraph [0056]: “compared with a structure in which air is not circulated, the time for which air per unit volume taken in from the intake port is in contact with the left lower region of the controller is increased, so that the left lower region of the controller is efficiently and preponderantly cooled by air taken in from the intake port”.
In contrast, both Kumakura (¶0059) and Naito (¶0054) teach that external air is introduced into the motor accommodation chamber for cooling the motor. As such, circulating air that has been warmed by the motor (in the main air flow passage) and the controller (in the second branch air flow passage) back to the motor would not have been considered by one of ordinary skill in the art upon review of Kumakura, Naito, nor any other references of the prior art of record absent impermissible hindsight upon review of the instant disclosure. 
Claims 5-7 depend upon claim 4, and claim 16 depends upon claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show other portable tools with similar housing/air flow structures to that of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725